DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/1/2022 has been considered and is persuasive.  

EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Pieler et al. (U.S. Publication No. 2016/0315461 A1) discloses an insulation monitoring device for an insulation resistance of an ungrounded single-phase or multi-phase power supply system having at least two active conductors. For voltage measuring, the insulation monitoring device, in accordance with the invention, comprises a voltage monitoring circuit, which comprises a voltage measuring path for the outer conductors, each of said voltage measuring paths consisting of a series connection of a coupling resistor with a measuring resistor. A voltage measuring device is arranged parallel to the measuring resistor, by means of which the outer-conductor voltages occurring on the outer conductors are measured.  The excess voltages are detected in an evaluating device, which is connected to the voltage measuring devices and comprises an adjustable threshold-value detector. The prior art fails to teach in combination with the rest of the limitations in the claim:  “a measuring 
Allowable Subject Matter

1.   	 Claims 1-10 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a measuring resistance for capturing a measured voltage and a coupling resistance (Ra), the circuit arrangement comprising a signal evaluation circuit which comprises a signal input for evaluating the measured voltage and a ground connection, wherein the ground connection is connected to a ground potential.”


Claims 2 and 6 are considered to be allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claims 4 and 5 are allowable due to their dependency on claim 3; claim 7 is allowable due to its dependency on claim 6; claims 8 and 9 are allowable due to its dependency on claim 4; claim 10 is allowable due to its dependency on claim 9.






Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.